El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Mediante este recurso examinamos la sentencia que de-claró con lugar una demanda contra un dentista por su negli-gencia en la aplicación de correas para inmovilizar y tratar a una niña ciega y con severa retardación mental. Revocamos al Tribunal Superior. La prueba no apoya la conclusión de que la actuación del dentista fue negligente.
I
Carmen Medina Santiago y Rosendo Aponte Santiago, por . sí y en representación de sus hijos, presentaron de-manda contra los Dres. Yilda M. Rivera, Luis Marini y Alvan Vélez por impericia médica causante, alegadamente, de los daños que sufriera su hija Carmen Milagros Aponte Medina de trece (13) años. Alegaron en la demanda que la niña fue referida a los dentistas por el Dr. Joseph Raub del Hospital de Niños y Adultos Lisiados para un tratamiento especial de profilaxis o limpieza, odontología restaurativa y extrac-ciones. La niña tenía un historial médico de severa retarda-ción mental y no veía debido a un glaucoma congénito. El referimiento indicaba que la niña era muy difícil de tratar 0management problem), y se sugería que fuera intervenida bajo los efectos de anestesia general.
Los padres afirmaron que el doctor Vélez le hizo la lim-pieza de los dientes sin aplicarle anestesia general y que se le *383fracturó el brazo derecho cuando utilizó correas especiales para inmovilizarla y vencer su resistencia al tratamiento dental, amén de proteger al dentista de cualquier agresión física. A su vez, reclamaron daños por sufrimientos y angus-tias mentales por la cantidad de $350,000.
El tribunal de instancia concluyó que “la falta de aneste-sia general en este caso, tomando en cuenta los hechos y cir-cunstancias particulares del mismo y de la prueba presen-tada en su apoyo, no re[ú]ne o no satisface todos los requi-sitos de la teoría del riesgo o responsabilidad absoluta. . . . Tampoco quedó demostrado a nuestro entender que la aplicación de anestesia general fuera el uso y costumbre en el procedimiento o tratamiento a que fue sometida la me-nor”. Apéndice, pág. 17.
No obstante, el tribunal concluyó que en vista del padeci-miento de los huesos de la niña, y la decisión de no utilizar anestesia general, “este tipo de paciente demandaba el uso del camisón” en vez de correas como método de controlar los movimientos de Carmen Milagros. Finalmente determinó que ésta fue la causa de la fractura del brazo derecho y de-claró que hubo negligencia en el manejo de la paciente. Pro-cedió a fijar una indemnización correspondiente a ella y a sus padres por la suma de $17,500 más las costas y $3,000 en honorarios de abogados.
Ante nos acude el doctor Vélez y alega que la determina-ción de responsabilidad no está apoyada por la prueba ver-tida en el juicio. Cuestiona también la decisión del tribunal a quo de que la limpieza general de los dientes de la menor incapacitada requería una anestesia general o el uso de una camisa de fuerza para controlar sus movimientos.
El recurso nos permite examinar la aplicación del derecho de daños a un área muy especializada y fronteriza de la odontología: el tratamiento de niños con incapacidad mental. Al pautar el derecho estamos conscientes de que nuestra *384sociedad ha dado pasos impresionantes para incorporar a la comunidad a niños con impedimentos y para utilizar las téc-nicas más avanzadas en el tratamiento de sus enfermedades. Bonilla v. Chardón, 118 D.P.R. 599 (1987). Pero al considerar las circunstancias específicas de este caso también recono-cemos “que la mano que cura no alcanza el grado de agravio social de la mano que hiere”. Opinión disidente del Juez Asociado Díaz Cruz en Negrón v. Municipio de San Juan, 107 D.P.R. 375, 381 (1978).
I — ( Y — <
En Puerto Rico las normas mínimas de cuidado, de conocimiento y de destrezas requeridas a los dentistas son las mismas que el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, le impone a la profesión médica. Guzmán v. Silén, 86 D.P.R. 532 (1962); Rodríguez Retamar v. Maldonado, 100 D.P.R. 662 (1972). Por lo tanto, en vista de las normas pautadas en Oliveros v.Abréu, 101 D.P.R. 209 (1973), la atención requerida a los dentistas es aquella que, a la luz de los modernos medios de comunicación y conforme con los conocimientos de la ciencia, satisface las exigencias que la profesión ha establecido para el tratamiento de enfermedades iguales o parecidas. Véase Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987). En el caso de un especialista se espera que tenga los conocimientos profesionales, así como las destrezas y competencias de los médicos o dentistas con la misma especialidad. Véanse, en general: 3 Shepard’s Causes of Action, pág. 547 et seq. (1984); 3 Speiser-Krause-Gans, The American Law of Torts Sec. 15:50, pág. 542 et seq. (1986). Consúltense con fines comparativos: Morrison v. Acton, 198 P.2d 590 (1948); Willson v. Kornegay, 132 S.E.2d 791 (1963); Simpson v. Davis, 549 P.2d 950 (1976); Donathan v. McConnell, 193 P.2d 819 (1948); Watkins v. Parpala, 469 P.2d 974 (1970). También se exige del especialista que al atender al *385paciente aplique sus conocimientos y destrezas con el grado de cuidado que se espera ejerza un profesional con su misma preparación. Véanse, en general: Nota, Liability of Dentist to Patient, 83 A.L.R.2d 7; Nota, Standard of Care Owed to Patient by Medical Specialist as Determined by Local, “Like Community, ” State, National, or Other Standards, 18 A.L.R.4th 603.
Para establecer prima facie un caso de daños y perjuicios por negligencia de un médico o un dentista, el demandante tiene: (1) que presentar prueba sobre las normas mínimas de conocimiento y cuidado médico aplicables a los generalistas o a los especialistas; (2) que demostrar que el demandado incumplió con estas normas en el tratamiento del paciente, y (3) que esto fue la causa de la lesión sufrida por el paciente. Rodríguez Retamar y. Maldonado, supra; Lazar v. Federal Ins. Co., 380 So. 2d 719 (1980); Fitzgerald v. Manning, 679 F.2d 341 (1982); Luna v. Nering, 426 F.2d 95 (1970); Pisel v. Stamford Hospital, 430 A.2d 1 (1980); Morrison v. MacNamara, 407 A.2d 555 (1979); Wiley v. Karam, 421 So. 2d 294 (1982); Dunham v. Eider, 306 A.2d 568 (1973); Wallace v. Garden City Osteopathic Hospital, 314 N.W.2d 557 (1982).
Como en todo caso de impericia médica, se presume que el dentista ejercitó un cuidado razonable en el desempeño de sus funciones. Rivera v. Dunscombe, 73 D.P.R. 819, 838 (1952); Ramos Orengo v. La Capital, 88 D.P.R. 315, 328 (1963). La ocurrencia del accidente por sí solo no constituye la prueba necesaria para la negligencia. Como un médico o un dentista no puede garantizar un resultado favorable en toda intervención, el fracaso del tratamiento prescrito o en el diagnóstico no constituye por sí una actuación negligente.
*386Corresponde al demandante establecer mediante prueba pericial —salvo que la falta de cuidado sea tan evidente como para inferir negligencia, Quiñones v. Duarte Mendoza, 112 D.P.R. 223, 225 (1982)— cuáles son los requisitos de cuidado y conocimiento científico requeridos por la profesión en el tratamiento de determinado tipo de pacientes. La prueba debe demostrar cuáles son las exigencias de toda la profesión a la luz de los conocimientos científicos disponibles mediante los medios de comunicación y programas de educación continuada utilizados por los dentistas. Véanse, en general: 3 Speiser-Krause-Gans, The American Law of Torts, op. cit, Sec. 15:50, pág. 542; 3 Shepard’s Causes of Action, op. cit, Sec. 31, pág. 599; R.M. Gerughty y A.P. Wilkinson, Negligence in Everyday Dentistry, 17 (Núm. 6) Trial 27, 28 (junio 1981); Medical Malpractice— The Necessity of Expert Testimony and The Use of a General Physician as an Expert Witness in a Malpractice Action Against a Specialist, 10 Ohio N.U.L. Rev. 37 (1983); Willard v. Hagemeister, 175 Cal. Rptr. 365, 369 (1981).
A la luz de este trasfondo doctrinal analizaremos la con-troversia ante nuestra consideración.
I-H h-H h-í
Primeramente, debemos determinar si los demandantes pusieron al tribunal en condiciones de precisar cuáles son las normas mínimas aplicables en el. tratamiento de niños con severa retardación mental, para entonces evaluar el trata-miento ofrecido por los demandados. Un examen cuidadoso de los autos originales así como una lectura de toda la trans-cripción de la evidencia y la prueba documental sometida, revela que los demandantes no aportaron la evidencia nece-saria para probar que los dentistas actuaron negligente-mente. Del testimonio pericial y la prueba documental que obra en autos se desprende que el doctor Vélez utilizó uno de *387los métodos aceptados para controlar a los niños con severa retardación mental y que presentan problemas de manejo en el tratamiento.
Por la parte demandante testificaron los padres, la her-mana de la menor y el Dr. Juan José Félix, cirujano ortopé-dico. También se sometió una deposición que se le tomó al doctor Raub, quien refirió a la menor a los dentistas. Sin embargo, los demandantes no presentaron prueba pericial ni documental para acreditar las exigencias modernas de la odontología en el tratamiento de niños con retardación mental. Tampoco presentaron prueba sobre los diversos métodos utilizados por los dentistas para controlar niños problemá-ticos o agresivos. Véase, por ejemplo, T. Bowers, Behavior Management and Liability of Dentists: Children and the Hand-Over-Mouth Exercise, 89 Dick. L. Rev. 381 (1985).
A
De la transcripción de la prueba y los autos surge que la menor era paciente del Hospital de Niños y Adultos Lisiados y compareció a esa institución para procurar atención mé-dica y odontológica. El Dr. Joseph Raub, dentista pediátrico, la atendió en la institución, pero por la condición de la niña la refirió a los doctores Rivera, Marini y Vélez en sus oficinas particulares.
Aunque el doctor Raub no testificó, la parte demandante presentó la transcripción de su deposición. Esta prueba, sin embargo, fue de escaso valor probatorio, pues el doctor Raub no recordó los detalles de su referimiento a los den-tistas. Tampoco tenía información que ayudara al tribunal a determinar las normas mínimas observadas por los odontó-logos al atender a niños con impedimentos. La prueba docu-mental revela que en el referido se informó que la niña tenía una retardación mental y glaucoma congénito. Aunque él acompañó copia de la última evaluación hecha en el Hospital *388de Niños y Adultos Lisiados, no advirtió expresamente en el referido que la niña padecía de “osteogénesis imperfecta”, condición de fragilidad en los huesos.
En la primera visita a las oficinas de los dentistas, la me-nor fue atendida por la Dra. Yilda Rivera, quien la examinó y le dio cita para hacerle una limpieza general y extraerle unas muelas. En la segunda ocasión la atendió el doctor Vélez. El dentista controló los movimientos de la menor sujetándola a la silla dental con unas correas dispuestas alrededor de las manos, las piernas y el cuerpo. Con anestesia local procedió a sacarle las muelas. Concluida esta intervención, separó fe-cha para la limpieza general.
En esa tercera ocasión con la ayuda de la madre y una ayudante del doctor, y luego de inmovilizarla con las correas, se le hizo la limpieza general de la dentadura. La señora Medina Santiago testificó que al concluir la limpieza ella levantó a la niña y la puso en la silla de ruedas. La llevó al automóvil donde la esperaba su esposo y regresó a la oficina de los den-tistas para separar otra cita de seguimiento.
Aunque en ese momento no le indicó al doctor Vélez que su hija tuviese una lesión, la madre de la menor testificó que al colocar a la niña en el automóvil notó que tenía el codo hinchado. Entonces, la llevó a tomarse unas radiografías del brazo. Aunque las placas se le extraviaron, la señora Medina admitió que el radiólogo no encontró lesión en el brazo. Sin embargo, al otro día se repitieron las radiografías y se halló una fractura en el brazo derecho de la niña que requirió la intervención de un cirujano ortopeda, el Dr. Juan José Félix.
Por su parte, el doctor Félix testificó que la niña sufrió una “fractura desplazada de la unión del tercio medio con el tercio superior del húmero derecho”, causada por una pre-sión excesiva sobre esa extremidad. Sin embargo, como no estaba familiarizado con el tratamiento dental de niños con *389retardación mental, no explicó si había relación entre la frac-tura de la menor y las correas utilizadas para controlarla.
B
Frente a esta prueba tan escasa y poco ilustrativa de los requisitos profesionales para el cuidado de estos niños pro-blemáticos, la parte demandada ofreció el testimonio de va-rios peritos, aportó amplia literatura médica sobre odonto-logía pediátrica y presentó una interesante película sobre las técnicas disponibles para el manejo de niños con impedi-mentos.
Por los dentistas testificó el Dr. Alvan Vélez, profesor de odontopediatría en la Escuela de Odontología del Recinto de Ciencias Médicas de la Universidad de Puerto Rico. Debido a su extenso entrenamiento y práctica con niños con retarda-ción mental, el doctor Vélez fue contratado por el Hospital de Niños y Adultos Lisiados para atender a niño" impedidos.
El doctor Vélez describió que conforme a la mejor prác-tica de la odontopediatría la menor fue evaluada tanto por él como por la doctora Rivera para determinar si procedía la hospitalización y aplicación de anestesia. Citando del tratado médico del profesor Finn titulado Clinical Pedodontics, Philadelphia, W.B. Sanders Co., 1973, el doctor Vélez explicó los criterios aceptables para la determinación del uso de anestesia general al tratar a un paciente con impedimentos:
“La Anestesia General puede ser usada en el manejo de niños impedidos cuando: (1) el impedimento físico mental es sufi-ciente que [sic] no nos va a dejar si el paciente no coopera; [(2)] [injtentos se han hecho para hacer el trabajo dental, pero satisfactoriamente no se puede seguir por su problema sicológico o su problema de comportamiento; [(3)] pacientes con problemas congénitos del corazón que son cianóticos o que están sintomáticos, la ansiedad que le produce y le puede cau-sar más daño; [(4)] pacientes que necesitan anestesia, pero que la infección que tienen no se de ... [sic] no se puede usar *390anestesia regional; [(5)] pacientes que tienen un impedimento moderado y necesita[n] trabajo dental extensivo y que va a ser muy dificultoso llevarl[o] a cabo en visitas en la oficina.”
P. Específicamente hablando sobre este caso, ¿la paciente reunía alguno de esos requisitos que requerían anestesia general en esos supuestos que explica . . . ?
R. El paciente aquí, pues, no es un “mild” no es un caso moderado de impedimento, es un caso severo con múltiples impedimentos. O sea, yo creo que una de mis decisiones por la cual yo usé mi criterio de no llevarla a sala de operaciones. T.E., Núm. 2, págs. 141-142.
Para ilustrar las técnicas de manejo de niños impedidos se exhibió la película Techniques for Managing the Handicapped Child in the Dental Office producida por el Departa-mento de Odontopediatría del Colegio de Dentistas de la Universidad de Tennessee. La película ilustra los diferentes mecanismos utilizados por los dentistas para controlar a pa-cientes con retardación mental. Entre éstos se destaca el uso de correas alrededor de las manos, el pecho y las piernas. Según la narración de la película, el método utilizado depen-derá de la preferencia personal del dentista y del tipo de retardación:
Estos aparatos para limitar el movimiento vienen para utili-zarse alrededor de los brazos, del estómago, del pecho, las rodillas y los tobillos de los pacientes. Tienen la ventaja de que, de ser necesario, pueden soltarse rápidamente para libe-rar al paciente. Aunque existen varios tipos de aparatos bas-tante efectivos para limitar el movimiento, los cuales se pueden adquirir comercialmente, algunos dentistas prefieren usar aparatos fabricados por ellos mismos los cuales se ajus-tan a sus necesidades. ... La preferencia personal y el éxito obtenido por cada individuo con uno de estos aparatos en particular es lo que determina cuál va a utilizarse y de qué ma-nera. El método mediante el cual se amarra el aparato que limita el movimiento a la muñeca del paciente y luego al brazo de la silla es particularmente efectivo cuando se utiliza con-*391juntamente con otros de estos aparatos colocados alrededor de la cintura y de las piernas del paciente.
... El movimiento de la cabeza se puede controlar eficaz-mente sujetando ésta firmemente entre el brazo del operador y su cuerpo y se le puede abrir la boca al paciente con los dedos de la mano izquierda. Debemos hacer hincapié en el he-cho de que en todos los casos en que se limiten los movi-mientos de un paciente cualquier tipo de presión que se aplique sobre éste nunca debe ser suficiente como para cau-sarle daño. Solamente se le aplicará presión al paciente en aquellos casos en que sea necesario para darle al operador la oportunidad de trabajar sin tener que sujetar físicamente al paciente.
La película sometida en evidencia ilustra dramáticamente las dificultades a que se enfrenta un dentista especializado en un área en las fronteras de su profesión: el tratamiento de niños con impedimentos. Éstos requieren un grado de sensibilidad, paciencia, conocimiento y peritaje que pocas otras especialidades exigen. Reconocemos, además, la importante contribución social de estos profesionales en la aplicación de las técnicas odontológicas modernas a este sector anteriormente marginado. Aunque no estamos ajenos al dolor que sufren los padres y los niños con impedimentos cuando ocurre un daño, nuestra función exige una adjudicación justa e imparcial. Al cumplir con esta tarea indelegable “tenemos que mantener siempre presente que el mero hecho de que haya ocurrido un daño no significa que el médico es civilmente responsable por el mismo”. Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295, 298 (1988).
El doctor Vélez describió detalladamente cómo utilizó co-rreas de quince pulgadas de largo y cuatro de ancho. Explicó que utilizó el mismo sistema de correas las dos veces que atendió a la niña, aplicándolas alrededor de los brazos, mu-ñecas y las piernas, y que la mamá de la menor le aguantó la cabeza. Informó que en ambas ocasiones la niña lloró y movió *392la cabeza. En la tercera visita hizo la limpieza “por cua-drante” con descansos periódicos.
Por los demandados también testificó el Dr. Jorge Fer-nández Pabón, odontólogo con una subespecialidad en niños. Explicó que debido a los altos riesgos de una anestesia general, ésta no es recomendable en el tratamiento dental de niños, especialmente en la profilaxis o limpieza oral.
Finalmente, testificó el Dr. Guillermo Jordán, cirujano ortopeda, quien describió detalladamente los riesgos de so-meter a un paciente con osteogénesis imperfecta a anestesia general:
R. Sí. Hay una serie de razones por las cuales estos pa-cientes mientras sea posible no deben, bajo ninguna circuns-tancia, llevarse a Sala de Operaciones. Primero, como dije anteriormente, la fragilidad de los huesos, no se limit[a] sola-mente a los huesos de las extremidades, sino también ahí está inclu[i]do la mandíbula, está inclu[i]do las vértebras cervi-cales y cualquier otro hueso del cuerpo, y siempre se va a dar una anestesia a un paciente de estos para poder introducir el tubo endotraqueal. Para darle anestesia a estos pacientes hay que manipularle el cuello hiperextenderlo para linear la trá-quea con el tubo que uno va a introducir. Y este es un movi-miento que hay que hacerlo con sumo cuidado porque puede fracturar, tanto mandíbula como vértebras cervicales. Y una fractura de vértebras cervicales en un niño de estos, pues, es una condición de mucho cuidado y puede ocasionarle la muerte. T.E., Núm. 3, pág. 53.
Ante este dramático relato de los riesgos de la aplicación de anestesia general en un procedimiento rutinario de lim-pieza, y examinada la totalidad de los testimonios y la prueba documental, procede la revocación de la sentencia del tribunal de instancia. Cualquier otra conclusión es contraria al derecho vigente. Los demandantes recurridos no demostra-ron que el doctor Vélez incumpliera con las normas acep-tadas para el tratamiento de este género de pacientes. Se *393expide el auto y se revoca la sentencia del tribunal de ins-tancia.
El Juez Asociado Señor Negrón García disiente con opi-nión escrita a la cual se une el Juez Asociado Señor Ortiz.